Citation Nr: 1101968	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in April 2009, and a substantive appeal was 
received in May 2009.


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
bilateral hearing loss is causally related to his active duty 
service.

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
tinnitus is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in- service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
As noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385 . . . . For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
disability under 38 C.F.R. § 3.385, and (b) post- 
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board preliminarily notes that there is no controversy in 
this case with regard to whether the Veteran currently suffers 
from bilateral hearing loss disability for VA purposes.  The 
evidence, including a July 2008 VA examination report, shows that 
the Veteran's bilateral hearing loss meets the criteria to be 
considered hearing loss disability for VA purposes.

The Board has reviewed the Veteran's service treatment records 
with regard to his audiological health and hearing acuity during 
service.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, must 
be converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  

The March 1965 audiological evaluation of the Veteran from the 
time of his entrance to active duty service indicated pure tone 
thresholds, in decibels, as follows (with the converted ISO units 
in parentheses):  

HERTZ

250
500
1000
2000
4000
RIGHT
X
15 (30)
-5 (5)
-5 (5)
5 (10)
LEFT
X
15 (30)
0 (10)
0 (10)
10 (15)

The March 1965 report contains no speech recognition testing 
data.

A September 1965 audiological evaluation of the Veteran indicated 
pure tone thresholds, in decibels, as follows (with the converted 
ISO units in parentheses):  

HERTZ

250
500
1000
2000
4000
RIGHT
X
0 (15)
0 (10)
0 (10)
10 (15)
LEFT
X
5 (20)
5 (15)
5 (15)
5 (10)

The September 1965 report contains no speech recognition testing 
data.

A March 1967 audiological evaluation of the Veteran indicated 
pure tone thresholds, in decibels, as follows (with the converted 
ISO units in parentheses):  

HERTZ

250
500
1000
2000
4000
RIGHT
X
15 (30)
15 (25)
15 (25)
15 (20)
LEFT
X
15 (30)
15 (25)
15 (25)
15 (20)

The March 1967 report contains no speech recognition testing 
data.

A September 1968 audiological evaluation of the Veteran from near 
the time of his separation from active duty service indicated 
pure tone thresholds, in decibels, as follows:  

HERTZ

250
500
1000
2000
4000
RIGHT
X
5
0
0
10
LEFT
X
15
5
5
5

The September 1968 report contains no speech recognition testing 
data.

The Board notes that there appear to have been upward shifts 
(decreased hearing acuity) in both ears at the 1000 Hz, 2000 Hz, 
and 4000 Hz frequencies when comparing the March 1965 audiometric 
data to the March 1967 audiometric data.  For the early part of 
that period, the September 1965 audiometric data suggests upward 
shifts in both ears at the 1000 Hz and 2000 Hz frequencies, and 
at the 4000 Hz frequency in the right ear.  For the later part of 
that period, the March 1967 report suggests upward shifts at the 
500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz frequencies in both ears 
relative to the September 1965 data.  Furthermore, the Board 
notes in passing that the audiometric date in the March 1967 
report, as converted, comes quite close to meeting the criteria 
for hearing loss disability for VA purposes (missing the criteria 
in each ear by only a single decibel in just two frequencies).

It is notable that the September 1968 audiometric data does not 
reflect any upward shift in any of the pertinent frequencies 
relative to the prior reports; no upward shift relative to the 
entrance examination data is shown in the pertinent frequencies.  
The Board also notes that the medical history questionnaire 
checklists associated with most of the service examinations (all 
except for the September 1965 audiometric examination) show that 
the Veteran denied any history of ear trouble, and in September 
1968 he denied any history of hearing loss.  However, when 
compared with the prior audiometric test results, the September 
1968 results appear to be out of line.  The Board has assumed 
that the 1968 results were reported in ISO units, but given the 
inconsistency with prior test results, it may be that they were 
reported in ASA units.  

The Board notes that the Veteran's service records clearly 
document that he was a jet engine mechanic during his active duty 
military service.  The Veteran essentially contends, including as 
explained in his May 2009 substantive appeal, that acoustic 
trauma he experienced during service caused his current bilateral 
hearing loss and tinnitus.  The Veteran has explained that he 
believes his hearing loss began during service and has worsened 
significantly since that time, and he has explained that he 
experienced "ringing in my ears" during service which he 
learned later was tinnitus.

The Veteran has submitted a report from a private audiologist, 
dated in October 2007, in support of his claim.    The October 
2007 report discusses the case and concludes that the Veteran 
"has a hearing loss of a degree and pattern commonly associated 
with intense noise exposure.  It is more likely that [sic] not 
that the hearing loss and tinnitus he experiences is [sic] due to 
his military related intense noise exposure."

A VA examination report dated July 2008 is also of record in this 
case.  The VA examiner discussed the Veteran's service treatment 
records, noting a high frequency sensorineural loss at 6000 Hz in 
the left ear only at the beginning of the period of service, and 
a moderate high frequency loss in both ears at 6000 Hz at 
separation.  He noted that the March 1967 audiogram 
"demonstrated some shift at 6000 Hz in the right ear, but some 
slight improvement at 6000 Hz in the left ear."  The examiner 
noted "a slight decrease in the mid-frequencies in both ears, 
which may have been due to some impacted cerumen."  The report 
does not discuss or acknowledge the September 1965 audiometric 
data which, as the Board noted above, also shows upward shifts in 
the hearing thresholds at several significant frequencies.  It is 
also not clear that the examiner considered the need to convert 
the audiometric data of the reports prior to separation from ASA 
to ISO units.  The Board again observes that the March 1967 
audiometric data, once properly converted, comes notably near to 
meeting the VA criteria for hearing loss disability; this is not 
commented upon by the July 2008 VA examiner, and the July 2008 
report's discussion of the service treatment records appears 
(although not definitively) to be describing the data without 
conversion for the purposes of the analysis.

The July 2008 VA examination report documents that the Veteran 
recalled experiencing shifts in his hearing sensitivity 
associated with his work during service on the flight line in 
enclosed areas as a jet engine mechanic, even though ear plugs 
and muffs were utilized.  The report notes the Veteran's 
description of post-service occupations involving working in a 
machine shop where ear protection was not required and also in an 
iron foundry where muffs were utilized on a regular basis.  

The July 2008 VA examiner's conclusion states that the "Veteran 
did exhibit some high frequency loss upon discharge from the Air 
Force.  When comparing his enlistment versus discharge physical, 
we do see a change in hearing sensitivity for the worst."  The 
examiner explains, however, that the loss "only involves 6000 Hz 
with essentially normal sensitivity in the lower frequency 
regions."  The examiner goes on to note that the Veteran "did 
describe some temporary threshold shift.  Thus, we do know that 
noise was a factor while in the service."  But, the examiner 
finds that the Veteran "obtained the majority of his loss, 
however, after his noise exposure in the service and probably 
relates to the machine shop as well as the iron works."  
Therefore, the examiner concludes that "the hearing loss is less 
than likely as not caused by, or a result of, noise exposure 
while in the service."  With regard to tinnitus, the report 
notes that the Veteran "has no complaints of tinnitus."

In the Board's view, although there is a generally negative 
etiology opinion apparently expressed in the July 2008 VA 
examination report, the Board finds that the sum of the evidence 
is essentially in a state of equipoise with regard to the claims 
on appeal.  The most negative evidence, the July 2008 VA 
examination report, actually acknowledges some worsening of 
hearing acuity during service.  The VA examiner states that "the 
majority of his loss" was caused by post-service exposure.  In 
the Board's view, such a finding appears to implicitly indicate 
that some portion of the Veteran's hearing loss is causally 
related to his acoustic trauma during military service.  
Moreover, the July 2008 VA examination report appears to discount 
the significance of the documented upward shift in hearing 
thresholds shown in the March 1967 audiometric data on the basis 
that it "may have been due to some impacted cerumen," which is 
a speculative finding, particularly as the VA examiner does not 
acknowledge or address the September 1965 audiometric data which 
shows similar upward shifts.  The discussion also somewhat 
confusingly describes the Veteran's audiometry at separation and 
threshold shifts during service in a manner that the Board finds 
difficult to reconcile with the contents of the service treatment 
records; it appears that the examiner may not have considered the 
necessity of converting some of the audiometric data from ASA to 
ISO units.  The Board again notes the fact that the 1968 results 
are inconsistent with prior test results and therefore arguably 
questionable as to accuracy.  Finally, with regard to the 
tinnitus issue, the Board finds it further confusing that the 
July 2008 VA examination report refers to tinnitus only with 
regard to indicating that the Veteran "has no complaints of 
tinnitus" when the examination was ordered expressly for the 
purpose of evaluating the Veteran's claims including entitlement 
to service connection for tinnitus; the Veteran has clearly 
indicated that he experiences tinnitus both prior to and since 
the time of the July 2008 VA examination, and he has testified 
that he experienced tinnitus during military service.

The Board notes that the evidentiary picture in this case is not 
entirely clear, but does include noteworthy positive evidence 
supporting the Veteran's claims.  The Veteran is shown to have 
served in a capacity involving significant acoustic trauma.  His 
service treatment records reflect that his hearing thresholds in 
pertinent frequencies increased (reflecting decreased hearing 
acuity) between the beginning of service in March 1965 and 
September 1965, and increased further between September 1965 and 
March 1967.  The October 2007 private audiologist's statement 
provides competent evidence supporting a finding that the 
Veteran's current hearing loss and tinnitus is attributable to 
the noise exposure he experienced during service.  The July 2008 
VA examination report, despite expressing an apparently negative 
etiology opinion, appears to implicitly indicate that some 
portion of the Veteran's hearing loss is attributable to his in-
service noise-exposure.  The Veteran is competent to further 
testify that he recalls experiencing tinnitus during service.

The Board acknowledges that not all of the evidence is supportive 
of the claims, and the determination of entitlement to service 
connection in this case is not altogether clear.  The audiometric 
data on the service separation examination does not reflect the 
same upward shifts in hearing thresholds that the previous two 
audiometric reports show, the Veteran denied any history of 
hearing loss or ear problems at the time of separation, and the 
July 2008 VA examination report cites the Veteran's post-service 
occupational history as the most likely etiology of the current 
hearing loss disability.

However, in reviewing the overall evidence in this case, the 
Board believes that the positive evidence is at least in a state 
of equipoise with the negative evidence on the question of 
whether the Veteran's hearing loss is causally related to 
service.  In such a case, applicable law gives the benefit of the 
doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Service connection 
is therefore warranted for bilateral hearing loss.

Turning to the tinnitus issue, the Veteran is competent to report 
that he experienced tinnitus during service and currently 
experiences tinnitus.  Although the record suggests that the 
Veteran denied hearing loss or ear problems in September 1968 
(and possibly denied tinnitus during the July 2008 VA 
examination), the Board does not find that the evidence in this 
case raises any compelling reason to find the Veteran's testimony 
concerning tinnitus to be non-credible.  In light of the positive 
etiology opinion in the October 2007 audiologist's statement 
linking current tinnitus to the in-service noise-exposure, and in 
light of the fact that the Board finds that service-connection  
is warranted for bilateral hearing loss based upon the in-service 
noise exposure, the Board believes that the positive evidence is 
at least in a state of equipoise with the negative evidence on 
the question of whether the Veteran's tinnitus is causally 
related to the same acoustic trauma during service.  In such a 
case, applicable law gives the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).  Service connection is therefore 
warranted for tinnitus.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in October 2007, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for bilateral hearing loss is warranted.  
Service connection for tinnitus is warranted.  The appeal is 
granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


